DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 07 April 2022 has been entered; claims 1, 2, 7-14, 17, 18, and 20-25 remain pending, of which claims 7, 11-14, 17, 18, and 20 were previously withdrawn.

Response to Arguments
Applicant’s arguments, see Pages 8-11 of the Remarks, filed 07 April 2022, with respect to the rejection of claims 1-6, 8-10, 16, and 21 under 35 USC 112(b) and the rejection of claims 1-6, 8-10, 16, and 21 under 35 USC 102(a)(1) have been fully considered and are persuasive.  The rejection of claims 1-6, 8-10, 16, and 21 under 35 USC 112(b) and the rejection of claims 1-6, 8-10, 16, and 21 under 35 USC 102(a)(1) have been withdrawn in light of Applicant’s amendments to the claims.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard Timmer on 14 July 2022.
Regarding claim 7: please cancel it. 
Regarding claims 11-14, 17, 18, and 20: please rejoin them.
Regarding claim 18: within line 1, please replace “utilizing” with -comprising-.
Regarding claim 23: within line 1, please replace “moiety link” with -linking moiety-, and within line 2, please replace “copolymer” with -polymer-.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        14 July 2022